Title: To George Washington from John Armstrong, 27 December 1781
From: Armstrong, John
To: Washington, George


                        
                            Dear General
                            Carlisle 27th Decembr 1781
                        
                        It was a choice too long deferred writing Yr Excellency on the very important Capture of the Earl Cornwallis
                            and the Troops under his command—an event (more especially at this Crisis) worthy of God &
                            honourable to man, having laid ample foundation of gratitude to both; and taken in connexion with other considerations
                            perhaps presents the first probable ray of Peace that hath yet been exhibited to our view. may we not also hence infer the
                            rectitude & propriety of the Alliance itself as well as all those preparatory Steps
                            whereby that Victory was accomplished—and by easy deduction be led to believe, that Our Union with France has received the
                                Divine Probit which is clearly illustrated in the happy concurrence of so many
                            contingencies relative to time—place—harmony & effect—whereby your Excellency was enabled to make the capture
                            to much more advantage than it could have been done at any other period of the Campaign—but I can make no reflexions that
                            cou’d possibly escape that constant & accurate attention that undoubtedly was paid to every circumstance of this
                            successful affair.
                        Our accessions to the South thro’ the last Campaign are also very agreeable, General Green, his Officers
                            & Soldiers deserving great praise—the labour there was hard indeed & little less than miracle could have
                            Saved so many of our Young men from destructive fevers & other disorders incident to that Climate—I am Sorry my
                            Youngest Son had no active Share in the last Campaign, the disease he contracted in that country the preceeding year
                            having lain more or less upon him until last Summer, when a defect but too common prevented him with various others from
                            seeing the Allied Army at the Seige of York—however it is some consolation that my Nephew in Coll Lees Legion, who from
                            his common habit I expected would have been laid by of a fever, has happily been able to do his duty.
                        The failure of General Clarks Expedition to Detroit—may in Several respects be regretted, particularly in the
                            loss of Coll Loghery & about an hundred of the most useful kind of men in the County of
                            Westmore Land the deception by which they sogenerally fell, must have been owing to defective intelligence. An Expedition
                            agst Detroit has repeatedly been better meant than understood, nor do I know an Object in the
                            course of this War that has so hastily carried off the Opinion of more respectable men—no doubt the enterprise is &
                            long have been laudible, were we in a condition to make it with a prospect of proper effect, but that time has not yet
                            appeared & I’m Sorry to Say the longer, the more doubtfull, not from the Strength of the place not it’s garrison, but from the greater Scarcity of money, the want of disciplined
                            Soldiers & more extensive hostility of the Indians, to which we must add the distance of the place, and utter
                            impracticability of keeping it at present. On this Subject I presume the Colonels Broadhead and Bayard
                            must be able to throw more light & perhaps it may be the ground of a future letter. On the
                            Other hand it is not improbable the force that way may be employed either agst Fort Pitt or the
                                premature settlement of Kain Tuckey early next Summer, unless held back by some
                            of these reasons mentioned above, which by the way do not equally Operate agst them.
                        The Gentlemen mentioned above will doubtless inform you of that abject Scheme said to be on foot by a
                            thousand Virginians & Pennsylvanians of going to Settle on the Sioto or Owabash the very intention (retarded as it
                            may be by the present fear of their  is very base & found to be if true calls for the
                            early attention of Government, as if carried into execution the consequences must be injurious to the
                            States.
                        Permit me Sir to express my real Sympathy with you & your afflicted Lady on the removal of the
                            amiable young Mr Custis, with whom I had the pleasure of some acquaintance, and only to add, that this impressive
                            visitation can only be resolved into the unsearchable wisdom & Sovereignty of God, whos prerogative
                            it is to measure our days, to give & to take away; and to his perfect government an humble
                            acquiesence & Submission, is perhaps the highest degree of wisdom attainable in the present life.
                        Altho’ I have not before this time acknowledged your favour of the 26th of March last, merely to prevent you
                            some additional trouble, give me leave now to assure your Excellency, I design that letter shall be retained amongst the
                            last of my earthly treasures; and that it has served as a Cordial to refresh and Strengthen many of your friends.
                        The business of finance has been very mysterious to me for upward of two years past, and an heavy cloud in
                            that respect yet hang over our heads, the arduous task is now transferred to One Gentn perhaps more capable of it than any
                            other individual amongst us, I believe him to be so, but look for no miracle upon the Occasion; he too
                            must have the Cash laid in before he can discharge the expence, and in finding the most Salutary & practicable way
                            of doing that, must the Art of financiering chiefly consist—Taxation is the mode principally relied on, and the best mode
                            too could that source answer the end without breaking the Cords by too sever a draft, which I anxiously fear must be the
                            case with the far greater part of those remote from trade. we are but now began to pay one half in hard money, and to Say
                            nothing of the Estimate for the next year which is now at hand, I fear there will be a great deficiency even in he present
                            tax, the fact is they neither possess the money nor are they in reach of Obtaining it—Wheat the greater part have
                            & some in abundance, but to many that Article is immoveable, thro’ distance from the Seaports (for I speak only of
                            the West Side of the Susquehanah) bad Roads and a comparative Scarcity of Teams—nor is it possible for any man fully to
                            know the fact mentioned above without living sometime amongst those to whom it relates. It would be easy here to Shew the
                            natural consequence of publick Sales as authorized by law, but that would exceed my design which was only a particular
                            hint, and contrardict the language I’m often Obliged to adopt among my neigbours. in Short if I have any true perception
                            of this matter at all (of wch by the way my pretentions are really small) Retrenchment of Expences at home & a
                            considerable loan from abroad, are the only remedies I am able to discover; and if they can be Obtained, are needful
                            auxilliaries to the common Tax. The inconveniencies of a Loan may readily be discovered, but are less than those we are
                            like to experience without it. I have the honour to be, dear General, with every Sentiment of gratitude & Esteem,
                            and constant wishes for Yr personal happiness—Yr Excellencys Most Obedt humble Servt
                        
                            John Armstrong

                        
                    